ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-025 concluding that FRANCIS X. GAVIN of HACKETTSTOWN, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (failure to refund unearned fee) and RPC 8.1(b) (failure to comply with reasonable requests for information from a disciplinary authority), and good cause appearing;
It is ORDERED that FRANCIS X. GAVIN is hereby reprimanded; and it is further
*607ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.